DISMISS; and Opinion Filed January 16, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01188-CV

                   VIRGIE ROBINSON, Appellant
                               V.
  THE HOUSING AUTHORITY OF DALLAS LAKEVIEW TOWNHOMES, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-04388-E

                            MEMORANDUM OPINION
                          Before Justices O’Neill, Myers, and Brown
                                  Opinion by Justice Brown

       The filing fee in this case is past due. By postcard dated August 27, 2013, we notified

appellant the $175 filing fee was due. We directed appellant to remit the filing fee within ten

days and expressly cautioned appellant that failure to do so would result in dismissal of the

appeal without further notice. Also by postcard dated August 27, 2013, we notified appellant

that the docketing statement had not been filed in this case. We directed appellant to file the

docketing statement within ten days. We cautioned appellant that failure to do so might result in

dismissal of her appeal. To date, appellant has not paid the filing fee, filed the docketing

statement, or otherwise communicated with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b), (c).




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE

131188F.P05




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VIRGIE ROBINSON, Appellant                         On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
No. 05-13-01188-CV         V.                      Trial Court Cause No. CC-13-04388-E.
                                                   Opinion delivered by Justice Brown.
THE HOUSING AUTHORITY OF                           Justices O’Neill and Myers participating.
DALLAS LAKEVIEW TOWNHOMES,
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellee THE HOUSING AUTHORITY OF DALLAS
LAKEVIEW TOWNHOMES recover its costs of this appeal from appellant VIRGIE
ROBINSON.


Judgment entered this 16th day of January, 2014.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




                                             –3–